PER CURIAM.
Appellant Michael David Mengore appeals a trial court order denying his motion for post-conviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. His motion was properly verified, but the factual allegations in his memorandum of law contained a defective verification clause in which he said that the statements were “true and correct to the best of my knowledge and belief.” See Scott v. State, 464 So.2d 1171 (Fla.1985); Hahn v. Frederick, 66 So.2d 823 (Fla.1953).
Accordingly, we affirm the trial court’s denial of post-conviction relief. This disposition is without prejudice to appellant’s right to timely resubmit the motion and memorandum with a proper oath.
GUNTHER, POLEN and TAYLOR, JJ., concur.